Luke, J.
1. All applications for continuances are addressed to the sound legal discretion of the trial judge (Penal Code, § 992), and his decision thereon will not be reversed unless there has been a plain, palpable, and flagrant abuse of his discretion. Curry v. State, 17 Ga. App. 377 (87 S. E. 685), and cases there cited. Smith v. State, 21 Ga. App. 237 (94 S. E. 265).
2. Under the foregoing ruling and the facts of the instant case — including the note of the trial judge that “ she [the witness on account of whose alleged illness the continuance was asked] was placed upon the stand and subjected to a lengthy examination, and, after seeing her upon the stand and hearing her testify, the court reached the conclusion that she was not too ill for the case to proceed,” this court can not say, as a matter of law, that the judge abused his discretion in denying the continuance.
3. Under repeated rulings of this court and of the Supreme Court; it is never error for the court to refuse to direct a verdict.
4. There was evidence to support the verdict, which has the approval of the trial judge, and for no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

Indictment for larceny of hog; from Bacon superior court — Judge Suinmerall. April 8, 1921.
H. L. Causey, E. H. Williams, for plaintiff in error.
A. B. Spence, solicitor-general, contra.